Citation Nr: 0418895	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  00-11 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from October 1976 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of August 1999, 
which denied service connection for autosomal dominant 
ichthyosis, claimed as the residual of frostbite.  However, 
since the veteran's claimed residuals frostbite are not 
limited to a skin condition, the issue is more appropriately 
characterized as service connection for residuals of 
frostbite.  

In January 2002, the veteran testified at a Board 
videoconference hearing before the undersigned.  Subsequent 
to the hearing, additional relevant medical evidence was 
received at the RO, which the RO did not thereafter consider 
in connection with this claim, nor was such evidence 
addressed in a supplemental statement of the case as is 
required by 38 C.F.R. § 19.31.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 139 
(Fed.Cir. 2003).  In addition, this evidence includes a 
diabetic consult on September 25, 2001, which included a plan 
to schedule a podiatry consult for "painful left feet, 
history of having had frostbite."  Although there are 
podiatry consults in the file dated in and after June 2002, 
they do not address this matter, and if there is an earlier, 
initial consult prior to June 2002, the record of this 
consult should be obtained.  

In a March 2003 rating decision, the RO denied service 
connection for diabetes mellitus, anxiety and stress, and a 
stomach condition claimed secondary to diabetes mellitus.  In 
March 2003, a notice of disagreement was received, but the 
file does not indicate that the veteran has been furnished a 
statement of the case on these issues.  It appears from the 
file that this is due to development of the evidence by the 
RO.  In addition, he requested de novo review of the claims.  
If, after the de novo review, the claims remain denied, he 
must be furnished a statement of the case addressing the 
issues, and he should also be advised that a timely 
substantive appeal (VA Form 9 or an equivalent writing) will 
be required for appellate review of that issue, if it remains 
denied.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The agency of original jurisdiction 
(AOJ) should obtain all outstanding 
records of the veteran's podiatry 
treatment by, or contracted by, the VA, to 
specifically include the first 
consultation after September 25, 2001.  

2.  The AOJ should review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2003).  Such notice should 
specifically advise him of the evidence 
and information necessary to substantiate 
his claim, and inform him whether he or VA 
bears the burden of producing or obtaining 
that evidence or information.  The notice 
should also specifically request that he 
provide VA with any evidence in his 
possession that pertains to the claim.  

3.  Thereafter, the AOJ should review the 
claim for service connection for residuals 
of frostbite, to include May 2000 
statement of the case.  If the claim is 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (addressing all 
evidence received since the statement of 
the case), and given an opportunity to 
respond, before the case is returned to 
the Board.

4.  With respect to the issues of service 
connection for diabetes mellitus, anxiety 
and stress, and a stomach condition 
claimed secondary to diabetes mellitus, 
the AOJ should ensure compliance with the 
notice and duty to assist provisions of 
the law, and conduct the requested de novo 
of the claims.  Thereafter, if any of the 
claims are denied, the veteran and his 
representative should be provided with a 
statement of the case which addresses 
these issue.  He should also be informed 
that a timely substantive appeal (VA Form 
9 or an equivalent writing) will be 
required for appellate review of that 
issue.  If no appeal is filed, the claims 
should not be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




